Shannon Armstrong, OSB No. 060113
shannon.armstrong@hklaw.com
Kristin Asai, OSB No. 103286
kristin.asai@hklaw.com
HOLLAND & KNIGHT LLP
2300 US Bancorp Tower
111 SW Fifth Avenue
Portland, OR 97204
Telephone: 503.243.2300
Fax: 503.241.8014

Attorneys for Defendants



                            UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

                                  PORTLAND DIVISION

 JMR GROUP, LLC d/b/a MCCOY                                        Case No. 3:20-cv-00266-MO
 FREIGHTLINER,

              Plaintiff,
                                                  STIPULATED ORDER GRANTING
       V.                                         PLAINTIFF'S MOTION FOR
                                                  TEMPORARY RESTRAINING ORDER
 TROY MUNDEN,

              Defendant.



      This matter came before the Court on Plaintiff JMR Group, LLC d/b/a McCoy Freightliner's

("McCoy Freightliner") Motion for Temporary Restraining Order ("TRO"). McCoy Freightliner

appeared through Shannon Armstrong of Holland & Knight LLP. Defendant Troy Munden

("Munden") appeared through Ryan Bledsoe of Tonk.on Torp LLP.
The Court finds and rules as follows:

       A.           Munden was previously employed by McCoy Freightliner;

       B.           Munden signed a Non-Disclosure and Non-Solicitation Agreement with McCoy

Freightliner on January 2, 2020 (the "Agreement");

       C.           On February 10, 2020, Munden forwarded five emails from his McCoy

Freightliner email to his personal email address at troyml 970@yahoo.com, including the 2020

Pricing Model and Recruiting Contact List, as defined in McCoy Freightliner's motion papers.

The 2020 Pricing Model and Recruiting Contact List are both emails that can be provided to the

Court under seal, if necessary. By defining these documents herein, this Court is not making any

factual determination about whether the documents are trade secrets or Confidential Information.

Munden has represented that he has permanently deleted to the best of his ability those five

emails, including the 2020 Pricing Model and Recruiting Contact List, and that he has not shared

those emails or the information in them with anyone. Munden has represented further that he has

no Confidential Information, as defined in the Agreement, in his possession, and that he has not

used, disclosed or shared with anyone any Confidential Information other than while employed

at and on behalf of McCoy Freightliner in the ordinary course of his job.

       IT IS ORDERED that McCoy Freightliner's Motion for Temporary Restraining Order is

GRANTED as follows:

       1.           Until the expiration of 30 days from the date of this order, or until such time as the

parties agree or good cause is shown to terminate, amend, or supersede this Order, Munden shall

be immediately enjoined from:

            (i)        violating the Agreement;

            (ii)       possessing, using, or disclosing McCoy Freightliner's trade secrets and

                       Confidential Information;

            (iii)      possessing, using, or disclosing the 2020 Pricing Model or the Recruiting
                            Contact List;

                 (iv)       soliciting, attempting to solicit, or assisting MB-Wilsonville to solicit McCoy

                           Freightliner' s employees or independent contractors to leave their employment

                           with McCoy Freightliner; and

                 (v)        calling on or soliciting McCoy Freightliner's customers or prospective

                            customers.

            2.          All parties reserve all claims, rights, and defenses.

            3.          This injunction shall be in force immediately without the posting of any bond.


            IT IS ORDERED.

            This ZOday of February, 2020.




SUBMITTED BY:

HOLLAND & KNIGHT LLP                                  T0NK0N TORP LLP

By: Isl Shannon Armstrong                             By: Isl Ryan M. Bledsoe
    Shannon Armstrong, 0SB #060113                       Ryan M. Bledsoe, 0SB No. 073296
   shannon.armstrong@hklaw.com                           Direct Telephone: 503.802.2120
    2300 US Bancorp Tower                                Direct Fax: 503.972.3820
    111 SW Fifth Avenue                                  Email: ryan.bledsoe@tonkon.com
   Portland, OR 97204                                     888 SW Fifth Avenue, Suite 1600
   Telephone: 503.243.2300                               Portland, OR 97204
   Fax: 503.241.8014

   Attorney for Plaintiff                                Attorneys for Defendant
